Citation Nr: 1338115	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  04-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for pes planus.

2.  Whether there was clear and unmistakable error in a June 9, 1997, rating decision that assigned an effective date from January 23, 1989, for the award of a 100 percent schedular disability rating for service-connected panic disorder with agoraphobia with tension headache and history of posttraumatic stress disorder (formerly generalized anxiety disorder).

3.  Whether there was clear and unmistakable error in a June 9, 1997, rating decision in failing to assign an earlier effective date for a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to December 1971.  

The increased rating matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1972 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that a review of the record reveals that the issue of entitlement to an initial rating in excess of 10 percent for pes planus was addressed in a March 1973 statement of the case that that a subsequent VA Form 1-9 was received by VA in March 1973.  The Veteran presented testimony at a hearing before a Compensation and Pension Board at the RO in April 1973 and a May 1973 rating decision granted an increased 30 percent rating for pes planus effective from December 8, 1971.  It is significant to note that the Veteran had asserted he was, in essence, unable to secure or follow a substantially gainful employment as a result of his service-connected disability and that there is no indication he was notified the May 1973 award fully resolved his appeal or that he has withdrawn his appeal as to this specific matter.  

The evidence of record includes Board decisions subsequent to May 1973 which did not address the pes planus rating issue.  The Board notes that a determination by the agency of original jurisdiction (AOJ) that is subsequently affirmed by the Board is considered to be subsumed by the final appellate decision.  38 C.F.R. § 20.1104 (2012).  In addition, a Board decision that considers a collateral attack on a final, unappealed AOJ determination can subsume that unappealed determination under certain circumstances, a concept known as "delayed subsuming;" however, it only occurs where the Board has decided the same issue and the review was based on the same factual basis.  See Manning v. Principi, 16 Vet. App. 534, 541 (2002); see also Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  In this case, subsequent to the May 1973 rating decision, no Board decision included a review of the assigned disability rating for the service-connected pes planus disability.  Therefore, the pes planus rating issue remains for appellate review.  

The clear and unmistakable error (CUE) matter concerning a 100 percent schedular disability rating for service-connected panic disorder with agoraphobia with tension headache comes before the Board by a memorandum decision of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in June 2008, which set aside an April 2006 Board decision and remanded this issue on appeal for additional development.  The appeal as to the specific issue arose from a February 2003 rating decision.  The Board remanded the issue to the RO in January 2010 and also included instructions for the RO to adjudicate a claim concerning CUE in the June 9, 1997, rating decision for failing to assign an earlier effective date based upon unemployability.  

The Board notes that subsequent to the Court's June 2008 memorandum decision, and to the Board's January 2010 remand, relevant case law has addressed matters pertinent to the original CUE issue on appeal.  Significantly, the Court in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), held that a claim for a TDIU is generally a rating theory and not a separate claim for benefits.  The Court also held in Johnson v. Shinseki, 26 Vet. App. 237 (2013) (en banc), that extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is to be addressed solely on a disability-by-disability basis rather than on the combined effect of all of a veteran's service-connected disabilities.  In Kellar v. Brown, 6 Vet. App. 157 (1994), the Court had held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  

The Board also notes that in November 2010 the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was addressed by the Director, Compensation and Pension Service, and that in an August 2011 rating decision the RO found no CUE in the June 9, 1997, rating decision and denied an earlier effective date based upon a TDIU.  An August 2011 supplemental statement of the case addressed only the CUE issue concerning the award of a 100 percent schedular disability rating for service-connected panic disorder with agoraphobia with tension headache.  In correspondence dated in August 2013 the Veteran's attorney expressed disagreement with the August 2011 rating decision in denying an earlier effective date for a TDIU.  Although this determination was not addressed by the RO in a statement of the case, the Board finds in light of the holding in Rice that the CUE/TDIU aspect of the June 9, 1997, rating decision is part and parcel of the CUE/schedular rating issue on appeal.  The Board notes, however, that as service-connection has been established for more than one disability the two theories in this claim are more appropriately addressed as separate issues for appellate review.  See Rice, 22 Vet. App. at 455, n. 7 (bifurcation of a claim is generally a matter within VA discretion).

The Board further finds that the Veteran's pes planus rating issue on appeal is inextricably intertwined with the CUE/TDIU issue on appeal.  Where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, --- U.S. ---, 132 S.Ct. 75, 181 L.Ed.2d 2 (2011), modified, 26 Vet. App. 31 (2012).

In his August 2013 correspondence the Veteran's attorney also expressed disagreement with the November 2010 determination by the Director of the Compensation and Pension Service and asserted, in essence, that additional action was required because the determination did not include adequate reasons and bases.  The Board notes, however, that the Court has held that the Board has jurisdiction to review, de novo, whether a decision not to award an extraschedular rating was appropriate under all the elements set forth in the decision in Thun v. Peake, 22 Vet. App. 111, 116 (2008), and 38 C.F.R. § 3.321(b)(1).  See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  As such, and as the underlying issue remains before the Board on appeal, no additional action as to this claim is required.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although the appeal has been previously remanded for additional development, in light of case law issued subsequent to the previous remand further action is required.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Court has held, however, that the duties to notify and assist are not applicable to claims alleging clear and unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The Veteran has not been adequately notified of the duties to assist and of the information and evidence necessary to substantiate his pes planus rating claim.  Therefore, he must be provided an appropriate corrective notice as to this matter prior to appellate review.

The Board notes that previous determinations which are final and binding are accepted as correct in the absence of clear and unmistakable error, but that, where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2012).  In asserting a claim of CUE, the claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  As the CUE issues on appeal must be based upon the record existing on June 9, 1997, no additional development as to these matters is required.

It is significant to note, however, that the Court has recently held that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO.  The Court further noted a combined-effects medical examination report or opinion may be helpful to the proper adjudication of entitlement to TDIU for a veteran with multiple service-connected disabilities, but that such an examination is not required as a matter of statute, regulation, or policy.  See Floore v. Shinseki,  __ Vet. App. __, Slip Op. 5913227, pp. 4-5 (Vet. App. Nov. 5, 2013). 

In this case, the record shows the Veteran asserted in correspondence received by VA in September 1972 that he was, in essence, unable to secure or follow a substantially gainful employment as a result of his service-connected disability.  As the pes planus rating issue remains for appellate review, including that aspect of his claim asserting entitlement to a TDIU, the issue of entitlement to a combined service-connected disabilities TDIU effective prior to January 23, 1989, must be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate corrective notice of the duties to assist and of the information and evidence necessary to substantiate his claim for entitlement to an initial rating in excess of 30 percent for pes planus.

2.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the pes planus disability issue on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

3.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected pes planus since his discharge from active service in December 1971.  To the extent possible, specific dates should be identified for any increases or decreases in severity manifest over this period.  All indicated tests and studies are to be performed.  

The examiner must review the claims file and must note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of directives 1 and 2, schedule the Veteran for an appropriate VA examination to address whether his combined service-connected disabilities, pes planus and panic disorder with agoraphobia with tension headache, rendered him unable to secure and maintain substantially gainful employment prior to January 23, 1989.  The examiner must describe the disabilities' functional impairment and how that impairment impacted physical and sedentary employment.  Advancing age or intercurrent disability may not be used as a basis for a total disability rating and marginal employment is not considered to be substantially gainful employment.  All indicated tests and studies are to be performed.  

The examiner must review the claims file and must note that review in the report.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

